McMillan, judge.
The appellant, Joseph Wayne James, appeals the trial court’s denial of his Rule 32, Ala.R.Crim.P., petition on the basis that it constituted a successive petition.
The appellant pleaded guilty to and was subsequently convicted of, robbery in the third degree, a violation of § 13A-8-43, Code of Alabama 1975. He was sentenced to 15 years’ imprisonment. The appellant did not appeal. The appellant, however, filed a Rule 32 petition, which the trial court denied. The record is silent as to whether the prior .petition was adjudicated on its merits — it does not indicate that an evidentiary hearing was held and it does not contain specific findings of facts relating to the issues raised in the first petition.
Because there is nothing contained in the record to indicate that the appellant’s prior petition was adjudicated on its merits, the trial court erred in finding that the subsequent Rule 32 petition was successive. Young v. State, 591 So.2d 158 (Ala.Cr.App.1991); Ladd v. State, 577 So.2d 926 (Ala.Cr. App.1990), cert. denied, 577 So.2d 927 (Ala.1991); Blount v. State, 572 So.2d 498 (Ala.Cr. App.1990).
This cause 'is, therefore, remanded to the trial court so that the court can address the merits of the appellant’s petition and conduct an evidentiary hearing if necessary. A return of the findings of the trial court should be made to this court within 45 days of the date of this opinion.
REMANDED WITH INSTRUCTIONS.
All judges concur.